UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT
Form 1. Notice of Appeal from a Judgment or Order ofa
United States District Court

 

Name of U.S. District Court: Northern District of California

 

 

 

 

U.S. District Court case number:| 19-cv-2588

 

 

Date case was first filed in U.S. District Court:| 05/14/2019

 

 

 

Date of judgment or order you are appealing: | 03/22/2021

 

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)

@ Yes © No © IFP was granted by U.S. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

 

Bayside Court Owners Association

 

 

Is this a cross-appeal? C Yes ©No

 

 

If Yes, what is the first appeal case number?

 

Was there a previous appeal in this case? C Yes @ No

 

 

If Yes, what is the prior appeal case number?

 

Your mailing address:

 

2828 Filbert Street

 

 

 

 

 

 

 

 

 

 

 

 

 

City: |Oakland State: |CA Zip Code:|94608

 

 

 

 

 

Prisoner Inmate or A Number (if applicable):

Signature | — , —— | Date SF goal £ ZI

a— EE cur
Complete and file with the attached representation statement in the U.S. District Court

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 

 

 

 

 

 

 

 

 

 

Form 1 Rev. 12/01/2018

 
UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement
Instructions for this form: http://www.ca9.uscourts. gov/forms/form06instructions. pdf

Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Bayside Court Owners Association

 

 

Name(s) of counsel (if any):

 

Andrew Lee Younkins

 

 

 

 

Address: |1300 Clay Street, Suite 600, Oakland, CA 94612
Telephone number(s): |(510) 464-8002

Email(s): landrew@millerfarr.com

 

 

 

 

 

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes © No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:
Sarah-Jane Parker

 

 

Name(s) of counsel (if any):
Fong & Fong APC

 

 

 

 

 

Address: |2161 Harbor Bay Parkway, Alameda, CA 94502
Telephone number(s): |(510) 748-6800
Email(s):

 

 

 

 

 

 

 

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at forms(@ca9.uscourts.gov

 

Form 6 i New 12/01/2018
Continued list of parties and counsel: (attach additional pages as necessary)

Appellants
Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:

 

 

 

Telephone number(s):

Email(s):

 

 

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? © Yes © No

Appellees
Name(s) of party/parties:

 

 

 

Name(s) of counsel (if any):

 

 

 

 

Address:

 

 

 

 

Telephone number(s):

Email(s):

 

 

 

 

 

Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:

 

 

 

Telephone number(s):
Email(s):

 

 

 

 

 

Feedback or questions about this form? Email us at forms(@ca9 usc

Form 6 2 New 12/01/2018

 

 

 
